Citation Nr: 0622819	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  94-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for right ear otitis media 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to March 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The June 2000 rating decision also denied service connection 
for right ear hearing loss and for tinnitus.  These claims 
were later granted by the RO by a February 2006 rating 
decision and are therefore not before the Board.

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for right ear otitis media, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed rating decision dated in July 1995, the 
RO denied entitlement to service connection for otitis media 
of the right ear.

2.  Evidence received since the July 1995 rating decision 
bears directly and substantially upon the specific matter 
under consideration and, when considered alone or together 
with all of the evidence, both old and new, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for right ear 
otitis media.

3.  Competent clinical evidence of record establishes that 
the veteran has right ear chronic otitis media that is 
related to service.




CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for otitis media of the right ear is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).

2.  Otitis media of the right ear was incurred as a result of 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In light of the favorable 
determination contained herein, further development with 
regard to VA's duties to notify and assist would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



Regulations

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2005).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2005).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).    

Claim to Reopen

Service connection for right ear otitis media was denied by 
the RO in July 1995.  The veteran did not complete an appeal 
of that decision.  Accordingly, that determination is final.  
38 U.S.C.A. § 7105.  

In February 1998, the veteran requested that his claim for 
service connection for right ear otitis media be reopened.  
At a hearing before a hearing officer in December 2000 the 
veteran indicated that he believed that his right ear otitis 
media disability was due to service.

The evidence of record at the time of the July 1995 final 
rating decision contained no medical opinion regarding the 
etiology of the veteran's right ear otitis media disability.  
The newly submitted evidence includes VA medical opinions 
relating the veteran's right ear otitis media to service.  
Since the newly submitted evidence contains favorable medical 
opinions, and no such opinion was of record prior to the 
previous final decision, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for otitis media of the 
right ear.

De Novo Review

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records do not reveal that the veteran 
was ever found to have otitis media.  However the veteran was 
shown to have right ear hearing loss on discharge examination 
in March 1977.  Furthermore he was shown to have right ear 
otitis media on VA examination in December 1977.  

VA outpatient records dated from February 1994 onward show 
continued treatment for right ear otitis media.

In September 1999, a VA ear, nose, and throat physician 
opined that the veteran's active right ear disease was 
incurred as a result of service.  

On VA examination in January 2005, a VA physician noted that 
the veteran had residuals of otitis media of the right side 
and indicated that he thought that it was related to service.

While the veteran was not specifically shown to have otitis 
media of the right ear during service, he was shown to have 
hearing loss, indicating that he had some sort of problem 
with the right ear.  Furthermore, he was found to have right 
ear otitis media soon after discharge from service, his right 
ear otitis media has been shown to be chronic over the years, 
and there are two VA medical opinions indicating that this 
disability is related to the veteran's service.  The Board 
finds that the evidence is at least in equipoise as to 
whether the veteran currently has a chronic otitis media 
disability of the right ear due to service.  Accordingly, 
service connection for right ear otitis media is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for right ear otitis media 
is reopened.

Entitlement to service connection for right ear otitis media 
is granted.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


